         Case 2:18-cv-01108-CRE Document 74 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

DANIEL DELLENBAUGH,                                  )
                                                     )
                Plaintiff,                           )               2:18-CV-01108-CRE
                                                     )
        vs.                                          )
                                                     )
LUCAS GOBRECHT, IN HIS OFFICIAL                      )
CAPACITY AS POLICE OFFICER FOR                       )
                                                     )
THE CITY OF PITTSBURGH AND IN HIS                    )
INDIVIDUAL CAPACITY; GABRIEL                         )
LAMBRIGHT, IN HIS OFFICIAL                           )
CAPACITY AS POLICE OFFICER FOR                       )
THE CITY OF PITTSBURGH AND IN HIS                    )
INDIVIDUAL CAPACITY; MICHAEL                         )
SOROCZAK, IN HIS OFFICIAL                            )
                                                     )
CAPACITY AS POLICE OFFICER FOR                       )
THE CITY OF PITTSBURGH AND IN HIS                    )
INDIVUDAL CAPACITY; AND JEREMY                       )
HURLEY, IN HIS OFFICIAL CAPACITY                     )
AS K-9 AND POLICE OFFICER FOR THE                    )
CITY OF PITTSBURGH, AND IN HIS                       )
                                                     )
INDIVIDUAL CAPACITY;                                 )
                                                     )
                Defendants.


                                             ORDER

       AND NOW, this 15th day of September, 2020,

       Upon consideration of Defendants’ motion for summary judgment (ECF No. 55), it is

HEREBY ORDERED that Defendants’ motion is granted in part and denied in part. Defendants’

motion is denied in respect to their argument on judicial estoppel and granted in all other respects.

The remaining claims against Officer Hurley survive: state law claims for assault and battery.

       A video status conference is scheduled for November 17, 2020 at 10:00AM.




                                                 1
         Case 2:18-cv-01108-CRE Document 74 Filed 09/15/20 Page 2 of 2




                                                By the Court:

                                                s/ Cynthia Reed Eddy
                                                Cynthia Reed Eddy
                                                Chief United States Magistrate Judge

cc: all registered counsel via CM-ECF




                                        2
